Considering the Joint Petition for Transfer to Active Status and the Joint Petition for Interim Suspension filed by respondent, Evelyn S. Adams, and the Office of Disciplinary Counsel,
IT IS ORDERED that Evelyn S. Adams, also known as Martha Evelyn Shahan Adams, Louisiana Bar Roll number 27169, be and she hereby is reinstated to active status pursuant to Supreme Court Rule XIX, § 22(G), subject to the condition that she must comply with all terms of her May 10, 2018 recovery agreement with the Judges and Lawyers Assistance Program and such other conditions as may be imposed upon her by the Judges and Lawyers Assistance Program. The Office of Disciplinary Counsel shall monitor respondent's compliance with her recovery agreement and notify this court of any violation, which may be grounds for immediately returning respondent to disability inactive status.
IT IS FURTHER ORDERED that the Motion to Seal Exhibits Attached To Joint Petition for Transfer to Active Status be and hereby is granted.
IT IS FURTHER ORDERED that respondent be and she hereby is suspended from the practice of law on an interim basis pursuant to Supreme Court Rule XIX, § 19.3, pending further orders of this court.